United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Tonasket, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephanie N. Leet, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1506
Issued: November 4, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 5, 2019 appellant, through counsel, filed a timely appeal from a January 9, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the January 9, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish that the acceptance
of her claim should be expanded to include the additional conditions of coccydynia and
temporomandibular joint (TMJ) disorder as causally related to the accepted August 19, 2011
employment injury.
FACTUAL HISTORY
On October 5, 2011 appellant, then a 53-year-old temporary full-time lead biological
science technician (plant), filed a traumatic injury claim (Form CA-1) alleging that on August 19,
2011 she sustained injuries to her head, neck, left shoulder and elbow, and right little finger when
a heavy trap door, which did not have a counter balance weight, fell on her as she was trying to
open it while in the performance of duty. She also alleged that she reinjured her shoulder and back
on September 21, 2011. OWCP accepted the claim for post-traumatic headache and head
contusion. Appellant stopped work on March 10, 2013 and has not returned. OWCP paid her
wage-loss compensation on the supplemental rolls commencing March 10, 2013 and on its
periodic compensation rolls effective October 20, 2013.
Appellant was first examined by Dr. David Stangland, a family medical specialist, on
October 20, 2011. In his report dated October 22, 2011, Dr. Stangland reported that on August 19,
2011 appellant “lifted a trap door at a look out and afterwards, she noticed some twinges of pain
in her neck and right calf and intermittent head pressure.” On September 7, 2011 appellant was
opening and closing the same trap door when it smashed her right fifth finger, leaving a hematoma
under the nail. On September 21, 2011 she felt pain in her left shoulder after attempting to open
the same trap door, which was stuck in place due to snow and ice. Two days later, appellant was
unable to straighten her left elbow and experienced popping in the shoulder. Dr. Stangland also
noted that appellant had recently been tender over her tailbone for unclear reasons. He diagnosed
lumber, upper and lower extremity conditions, and coccydynia of unclear etiology.
In a March 12, 2012 letter, Dr. Stangland opined that “two separate incidents” of opening
the heavy trap door by a small woman resulted in medical conditions including coccydynia.
In an April 30, 2012 report, Dr. Steve Hufman, a sports medicine specialist, noted
appellant’s history of injury as a trapdoor falling onto appellant’s head as she was lowering it into
place and forcing her down into the stairs. He diagnosed a number of medical conditions, but did
not note any diagnoses related to appellant’s coccyx or TMJ. In follow-up examinations of
May 30, June 4, and July 2, 2012, Dr. Hufman diagnosed coccydynia.
In an October 6, 2014 report, Dr. Greg Grillo, a dentist, noted that in 2011, appellant had a
traumatic head injury that created a number of chronic complications. He noted that she had
reported jaw problems and generalized tooth sensitivity since her injury, but that he had been
unable to draw a direct cause and effect relationship between the two. Dr. Grillo diagnosed
degeneration of the TMJ and opined that the anatomical shift in her mandible, often seen as a result
of degeneration of the TMJ and its associated cartilage and space, occurred secondary to trauma.
He indicated that appellant had developed a three-millimeter shift in her jaw alignment and
resulting dysfunction since the injury. X-ray pictures of appellant’s jaw alignment pre-2011 and
2014 were provided.

2

On March 24, 2015 OWCP expanded the acceptance of the claim to include concussion
without loss of consciousness; anxiety; and sprain of back, lumbar region.
On November 2, 2015 appellant, through counsel, requested that the acceptance of her
claim be expanded to include lumbar radiculopathy/sciatica; C5-6 spondylosis; C4-5 disc
protrusion; TMJ disorder; and coccydynia. OWCP subsequently received a December 5, 2014
report, wherein Dr. Miranda M. Raiche, Board-certified in family medicine, diagnosed several
conditions including TMJ syndrome, which she related was “probably” related to appellant’s 2011
head injury. In a June 20, 2016 report, Dr. Raiche noted that appellant continued to have jaw pain.
She noted a diagnosis of coccyx pain.
In a development letter dated November 4, 2016, OWCP informed appellant that additional
medical evidence was needed to expand the acceptance of her claim to include: lumbar
radiculopathy/sciatica; TMJ; C5-6 spondylosis; C4-5 disc protrusion; and coccydynia. It advised
appellant to submit additional evidence, including a well-rationalized report from her physician
explaining how the accepted August 19, 2011 employment injury caused or aggravated the
additional claimed medical conditions. OWCP afforded her 30 days to respond.
In response to the development letter, OWCP received Dr. Raiche’s January 31, 2017 notes
and a work capacity evaluation (Form OWCP-5c). Dr. Raiche diagnosed several medical
conditions which included acquired cross bite and coccyx pain. She opined that both she and
Dr. Grillo believed that the acquired cross bite was a result of appellant’s head injury.
By decision dated March 24, 2017, OWCP denied appellant’s request to expand the
acceptance of her claim, finding that the evidence submitted was of insufficient probative value to
establish that the accepted August 19, 2011 employment injury had caused or aggravated the
additional claimed conditions.
On April 10, 2017 appellant requested a telephonic hearing before a hearing representative
of OWCP’s Branch of Hearings and Review. The hearing was held on October 3, 2017.
OWCP subsequently received additional evidence. In an August 31, 2017 report,
Dr. Raiche indicated the history of injury as a heavy trap door falling and hitting appellant on the
head, causing unnatural, sudden and forced hyperflexion of her spine. She opined that the blunt
force trauma to appellant’s head caused a shift in appellant’s mandible at the TMJ joints, damaging
the cartilage and causing a cross bite, which happened when the lower jaw was shifted sideways.
Progress notes and Form OWCP-5c work capacity evaluations were also received.
In a September 26, 2017 letter, Dr. Grillo continued to opine that appellant’s clinical
findings of TMJ disorder was consistent with traumatic injury. He explained that chronic
degeneration of the joint structure may cause a slow shift which continued to worsen over time,
but sudden shifts were unusual outside of traumatic causes. Dr. Grillo noted that the shift was not
observed until after examination post-accident in 2014. He further indicated that when he
examined appellant on September 20, 2017 the position of her jaw remained where it was
following her accident and had not worsened over time as would be expected from a chronic
degeneration of the joint.

3

By decision dated December 13, 2017, an OWCP hearing representative affirmed the
March 24, 2017 denial of the claim with regard to the conditions of coccydynia and TMJ disorder
as the medical evidence was insufficient to support causal relationship.4
On November 27, 2018 appellant, through counsel, requested reconsideration and
submitted additional medical evidence.
In a May 11, 2018 letter, Dr. Raiche reiterated her opinions as set forth in her prior report
of August 31, 2017. A September 27, 2018 report and Form OWCP-5c from Dr. Raiche were also
received. Appellant’s history of injury was reported as an 80-pound trap door fell on her crunching
her in a sudden hyperflexed fetal position. Dr. Raiche indicated that in addition to cervical
conditions and headache, appellant continued to experience dental pain related to traumatic cross
bite from the employment injury.
In a November 1, 2018 letter, Dr. Grillo noted appellant’s accepted conditions and that he
had reviewed her medical records, history, and that he examined her clinically multiple times. He
indicated that her TMJ disorder was diagnosed by examination and objective findings of
measureable misalignment of the teeth. Dr. Grillo opined that appellant’s TMJ disorder was
caused by the August 19, 2011 employment injury and not from normal aging. He indicated that
prior to appellant being struck on the head with the trap door on August 19, 2011, she had no
diagnosis of TMJ or problems with teeth alignment. Dr. Grillo explained that, when she sustained
the impact to her head, it caused her teeth to clamp down suddenly and compressed the jaw joints
on both sides of her face. The sudden compression of the joints led to a shift in the alignment of
the teeth. The impact and altered alignment also resulted in inflammation of the membranes and
surrounding tissues associated with the joint. Dr. Grillo indicated that the five-millimeter shift
measured in her lower jaw was not there prior to her injury. He opined that this shift was not
possible without a structural change in the jaw joint complex, which is normally very stable
without systemic arthritic disease. Dr. Grillo also noted that appellant had not suffered any
intervening injuries to her jaw.
By decision dated January 9, 2019, OWCP denied modification of its December 13, 2017
decision.
LEGAL PRECEDENT
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.5
To establish causal relationship between a condition and the employment event or factors,
the employee must submit rationalized medical opinion evidence based on a complete factual and

4

OWCP’s hearing representative vacated March 24, 2017 decision in part and remanded the case for further
development with regard to appellant’s request to expand the claim to include lumbar radiculopathy/sciatica, C5-6
spondylosis, and C4-5 disc protrusion, as such the acceptance of those conditions are in an interlocutory status and
are not presently before the Board in this appeal. See 20 C.F.R. § 501.2(c)(2).
5

See S.L., Docket No. 19-0603 (issued January 28, 2020); T.E., Docket No. 18-1595 (issued March 13, 2019); T.F.,
Docket No. 17-0645 (issued August 15, 2018); Jaja K. Asaramo, 55 ECAB 200 (2004).

4

medical background, supporting such a causal relationship.6 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.7
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to accept the additional condition of coccydynia as
causally related to the accepted August 19, 2011 employment injury.
With regard to appellant’s coccydynia claim, Dr. Stangland, in his October 22, 2011 report,
provided an accurate history of injury and noted that appellant recently had tenderness over her
tailbone for unclear reasons. He diagnosed coccydynia with an unclear etiology. While
Dr. Stangland subsequently provided a vague affirmative opinion, citing two separate incidents,
supporting causal relationship in his March 12, 2012 letter, he did not offer a rationalized medical
explanation to support his opinion. A mere conclusion regarding causation without supporting
medical rationale is insufficient to meet appellant’s burden of proof.8 Further, Dr. Stangland
provided no rationale explaining how, physiologically, the specific movements involved in the
accepted employment incident caused or contributed to the coccydynia. Thus, the Board finds that
his reports are insufficient to meet appellant’s burden of proof.9
While Dr. Hufman also diagnosed coccydynia in multiple reports from May 30 to July 2,
2012, he failed to provide an opinion as to whether the accepted employment injury caused or
aggravated her condition.10 Therefore, his reports are insufficient to establish appellant’s claim.
Dr. Raiche also diagnosed coccydynia in her June 20, 2016 and January 31 2017 reports,
she did not offer an opinion as to the cause of this condition. Medical evidence which does not
offer an opinion regarding the cause of an employee’s condition is of no probative value on the
issue of causal relationship.11 The medical evidence of record is therefore insufficient to establish
that appellant’s coccydynia condition was causally related to the accepted employment injury.
The Board further finds that the case is not in posture for decision with regard to whether
her claim should be expanded to include the additional condition of TMJ disorder.
6

See S.L., id.; S.A., Docket No. 18-0399 (issued October 16, 2018).

7

See M.M., Docket No. 19-0061 (issued November 21, 2019); P.M., Docket No. 18-0287 (issued
October 11, 2018).
8

See L.G., Docket No. 19-0142 (issued August 8, 2019).

9

M.E., Docket No. 18-0940 (issued June 11, 2019).

10

Medical evidence that does not offer an opinion regarding the cause of an employee’s condition or disability is
of no probative value on the issue of causal relationship. See L.B., Docket No. 18-0533 (issued August 27, 2018);
D.K., Docket No. 17-1549 (issued July 6, 2018).
11

A.P., Docket No. 18-1690 (issued December 12, 2019); J.H., Docket No. 19-0383 (issued October 1, 2019); L.B.,
id.; D.K., supra note 10.

5

In his November 1, 2018 letter, Dr. Grillo related that prior to appellant being struck on the
head with the trap door on August 19, 2011 she had no diagnosis of TMJ or problems with teeth
alignment. He opined that appellant’s TMJ was not due to the aging process and he explained
how, physiologically, the accepted employment incident could have caused or contributed to a
shift in the alignment of the teeth and TMJ. Dr. Grillo explained with specificity that when
appellant sustained the impact to her head, it caused her teeth to clamp down suddenly and
compressed the jaw joints on both sides of her face. The sudden compression of the joints led to
a shift in the alignment of the teeth. The impact and altered alignment also resulted in
inflammation of the membranes and surrounding tissues associated with the joint. Dr. Grillo
opined that this shift was not possible without a structural change in the jaw joint complex, which
is normally very stable without systemic arthritic disease. The Board finds that this report from
Dr. Grillo, is sufficient to require further development of the medical evidence.12 Dr. Grillo is a
dentist who is qualified in his field of medicine to render rationalized opinions on the issue of
causal relationship and he provided a comprehensive understanding of the medical record and case
history. His report provides a pathophysiological explanation as to how the accepted employment
incident could have caused or contributed to a shift in the alignment of appellant’s teeth and TMJ.13
The Board also notes that Dr. Raiche’s reports provide further support for Dr. Grillo’s conclusion
that appellant’s TMI disorder was causally related to her accepted employment incident. In her
January 31, and August 31, 2017 and September 27, 2018 reports, Dr. Raiche explained that
appellant’s acquired cross bite was a result of her head injury.
The Board has long held that it is unnecessary that the evidence of record in a case be so
conclusive as to suggest causal connection beyond all possible doubt. Rather, the evidence
required is only that necessary to convince the adjudicator that the conclusion drawn is rational,
sound, and logical.14 Accordingly, as Dr. Grillo’s medical opinion, as supported by Dr. Raiche’s
findings, is well rationalized and logical, it is therefore sufficient to require further development
of appellant’s claim.15
It is well established that proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.16 OWCP has an obligation to see that justice is
done.17
On remand OWCP shall refer appellant, a statement of accepted facts, and the medical
record to an appropriate specialist. The chosen physician shall provide a rationalized opinion as
12

See R.M., Docket No. 20-0342 (issued July 30, 2020).

13

See T.L., Docket No. 18-1187 (issued March 10, 2020).

14
See S.M., Docket No. 19-1634 (issued August 25, 2020); W.M., Docket No. 17-1244 (issued November 7, 2017);
Kenneth J. Deerman, 34 ECAB 641, 645 (1983) and cases cited therein.
15

S.M., id.; J.H., Docket No. 18-1637 (issued January 29, 2020); D.S., Docket No. 17-1359 (issued May 3, 2019);
X.V., Docket No. 18-1360 (issued April 12, 2019); C.M., Docket No. 17-1977 (issued January 29, 2019); William J.
Cantrell, 34 ECAB 1223 (1983).
16

See S.M., supra note 14; see also A.P., Docket No. 17-0813 (issued January 3, 2018); Jimmy A. Hammons, 51
ECAB 219, 223 (1999); John J. Carlone, 41 ECAB 354 (1989).
17

Id.

6

to whether the diagnosed TMJ and cross bite conditions are causally related to the accepted factors
of appellant’s federal employment. If the physician opines that the diagnosed conditions are not
causally related, he or she must explain, with rationale, how or why the opinion differs from that
of Drs. Grillo and Raiche. Following this and such other further development as deemed
necessary, OWCP shall issue a de novo decision regarding the expansion of appellant’s claim to
include TMJ.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include the condition of coccydynia as causally
related to the accepted August 19, 2011 employment injury. The Board further finds that the case
is not in posture for decision with regard to whether appellant’s claim should be expanded to
include the additional condition of TMJ disorder.
ORDER
IT IS HEREBY ORDERED THAT the January 9, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and the case is remanded
for further proceedings consistent with this decision of the Board.
Issued: November 4, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

